Citation Nr: 0306549	
Decision Date: 04/04/03    Archive Date: 04/10/03	

DOCKET NO.  02-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).   

2.  Entitlement to an increased evaluation for a compression 
fracture of L1 with degenerative disc disease, currently 
evaluated at 20 percent.   

3.  Entitlement to a compensable evaluation for a vitreous 
band of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1967 to February 1970, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

In a statement from the veteran dated in July 2001 he stated 
that the compensation for his back should be retroactive to 
his first claim.  The Board construes this statement as 
raising an informal claim for an earlier effective date for a 
20 percent evaluation for his back disability.  However, this 
matter is not currently before the Board because is has not 
been prepared for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  PTSD is not shown to be productive of occupational and 
social impairment with reduced reliability and productivity.  

3.  Prior to September 23, 2002, the veteran's back 
disability manifested a demonstrable deformity of a vertebral 
body and moderate limitation of lumbar spine motion but did 
not manifest severe limitation of lumbar spine motion or 
severe intervertebral disc syndrome.  

4.  From September 23, 2002, the back disability manifests a 
demonstrable deformity of the vertebral body and moderate 
limitation of lumbar spine motion, but has not been 
productive of incapacitating episodes, severe limitation of 
lumbar spine motion or neurological abnormalities.  

5.  The veteran's left eye is not shown to be productive of 
impairment of visual acuity or visual field, or other 
functional impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2002).  

2.  The criteria for an evaluation of 30 percent for a 
compression fracture of L1 with degenerative disc disease 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5285 & 5293 (2002); 67 Fed. Reg. 54,349 (Aug. 22, 2002) 
(to be codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5193).  

3.  The criteria for a compensable evaluation for vitreous 
band of the left eye have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 
4.27, 4.31, 4.75-4.84, 4.84a, Diagnostic Codes 6099-6009 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied.  In addition, letters to 
the veteran dated in April 2001, July 2001 and August 2001 
specifically notified him of the provisions of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining evidence needed to substantiate his 
claims.  In this regard, in a VA Form 21-4138 (Statement in 
Support of Claim) from the veteran dated in April 2001, he 
indicated that he understood (1) the evidence the VA needed 
to support his claims; (2) what evidence the VA will attempt 
to obtain; (3) what evidence the VA already had pertaining to 
the claims; and (4) what evidence he needed to furnish in 
connection with the claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, private medical records were obtained by the RO and 
the veteran has been afforded VA examinations in connection 
with his claims.  The veteran also presented testimony at a 
hearing before the BVA at the RO in July 2002.  Lastly, in 
the VA Form 21-4138 from the veteran dated in April 2001, the 
veteran indicated that he was unaware of any source of 
evidence relevant to the claims beyond that which the RO had 
indicated it would obtain.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is 
complete.  Accordingly, the case is ready for appellate 
review.  


Background and Evidence

Historically, a rating decision dated in September 1970 
granted service connection for a compression fracture of L1 
and for an old healed vitreous band of the left eye.  Based 
on a review of service medical records and the report of a VA 
examination, noncompensable evaluations were assigned for 
both disabilities.  A rating decision dated in July 2001, the 
decision currently on appeal, granted service connection for 
PTSD and assigned a 30 percent evaluation.  The evaluation 
for the veteran's back disability was increased from 
noncompensable to 20 percent and the evaluation for the 
veteran's left eye disability was continued and confirmed as 
noncompensable.  

Private medical records dated between January 1999 and March 
2001 show treatment for various complaints and disorders, 
including complaints of back pain.  A record dated in July 
2000 shows that on examination there was some lumbosacral 
tenderness and some slight decrease in the range of motion 
secondary to pain, especially with flexion.  Private medical 
records also include an August 2000 statement from J. Daniel 
Edmunds, M.S., O.D., who relates that an eye examination of 
the veteran disclosed that as a result of the shrapnel 
injury, there was corneal scarring of the left eye.  Dr. 
Edmunds indicated that the scarring encroached upon the 
visual line of sight and may likely be the cause for reduced, 
corrected acuity of 20/30 in the left eye.  An August 2000 
statement from Michael A. Drapcho, M.D., relates that the 
veteran's chronic back pain may or may not be the result of 
the compression fracture that may or may not have occurred as 
a consequence of his military service.  An X-ray of the 
lumbar spine dated in August 2000 showed depressions of 
multilevel degenerative changes and old minimal loss of 
stature of L1.  

A report of a VA eye examination performed in January 2001 
shows the veteran reported a history of a piece of shrapnel 
around the left eye that healed without complication or 
surgery.  It was also noted that the veteran had worn glasses 
for correction of farsightedness since high school and that 
while in junior high school, he had surgery for correction of 
crossed eyes.  Visual acuity of the right eye was 20/20 and 
visual acuity of the service-connected left eye was 20/40.  
The cornea lens was clear and the retinal was normal.  There 
was a tiny 1-millimeter site scar of the sclerae at the 4 
o'clock position indicating the possible site of the shrapnel 
injury.  The examiner stated that it did not penetrate the 
eye.  The impressions following the examination were 
farsightedness, presbyopia of both eyes and esotropia partial 
amblyopia of the left eye.  The examiner commented that 
esotropia and partial amblyopia had been present since 
childhood and that the condition was permanent and stable.  
He concluded that there was no relationship at all to any 
activity in service.  

A report of a VA spine examination performed in January 2001 
shows the veteran reported that he had constant low back 
pain, weakness, stiffness, fatigability and lack of 
endurance.  He reported that he used muscle relaxants, but 
did not use crutches, brace, cane or any corrective device.  
On physical examination, there was pain on palpation of the 
lumbar spine with paravertebral spasm.  Neurologically, the 
veteran was intact.  There was no fixed postural abnormality.  
Musculature and bone of the back were otherwise unremarkable.  
On range of motion testing, there was pain on forward flexion 
and extension at 5 degrees.  There was pain on rotation to 
the right and left at 5 degrees and lateral bending at 
10 degrees.  X-rays reportedly showed mild dextroscoliosis of 
the lumbar spine with degenerative changes between T12 and 
L1.  The diagnoses following the examination were status post 
fracture of L1 with continued low back pain; dextroscoliosis 
of the lumbar spine; and degenerative disc disease of the 
thoracic-lumbar spine.  The examiner commented that the 
veteran had a functional loss due to pain and decreased range 
of motion.  

A report of a VA PTSD examination performed in February 2001 
shows the veteran reported that his primary difficulties were 
with irritability and occasional intrusive thoughts about 
Vietnam.  The veteran stated that he was very irritable and 
that he often took this out on his wife by blowing up at her, 
screaming, yelling and cursing.  He stated that he even threw 
a table through a window once.  He denied ever physically 
abusing his wife.  With respect to intrusive thoughts, the 
veteran indicated that the thoughts were intermittent and 
that some weeks he would go without having any intrusive 
thoughts.  On examination, it was noted that the veteran's 
attire and hygiene were appropriate.  He was alert and fully 
oriented and cooperative.  His mood was mildly dysphoric.  
There was no evidence of gross cognitive dysfunction and 
spontaneous speech was normal linguistically.  The veteran 
denied any history of suicidal or homicidal ideation and he 
denied current psychotic symptoms.  There was no evidence of 
thought disorder or other psychotic symptomatology during the 
examination.  Following the examination, the diagnostic 
impressions were post-traumatic stress disorder, an alcohol 
dependence in sustained partial remission.  The global 
assessment of functioning (GAF) score was 55/60.  The 
examiner explained that the GAF score was based on symptoms 
of mild to moderate PTSD symptoms with mild impairment in 
occupational functioning and moderate impairment in social 
functioning.  The examiner concluded that the majority of the 
veteran's symptoms negatively impacting on his life were PTSD 
related.  

A report of a VA neurological disorder examination performed 
in November 2001 reflects that the examiner indicated that 
the veteran did not have any definite neurological symptoms.  
He specifically indicated that the veteran did not have any 
nerve root involvement and from the clinical history provided 
by the veteran, there was no radiation.  On examination, 
there was no muscle atrophy and the veteran did not have any 
muscle weakness.  Following the examination, the examiner 
indicated that he did not have any definite neurological 
diagnosis on the veteran.  

A report of a VA spine examination performed in December 2001 
shows the veteran reported that he experienced a constant low 
grade pain in his low back that was worse in the morning and 
with long periods of inactivity.  The veteran reported that 
he took muscle relaxant pain medication prescribed by his 
private physician.  He stated that nothing really alleviated 
his symptomatology.  Functionally, the veteran indicated that 
he worked as an off shore oil worker and that this affected 
his job because he could not lift very much weight.  He 
indicated that he had to adjust his posture in certain 
specific positions in order to perform some of his duties.  
He related that he also had to take frequent breaks secondary 
to back discomfort caused by performing some of his normal 
duties of his job.  On physical examination, active lumbar 
spine range of motion was forward flexion to 80 degrees, with 
pain worse at about 50 degrees of flexion.  The veteran was 
able to extend to 15 degrees and side bend both right and 
left to about 20 degrees.  Rotation to the right and left was 
to 15 degrees.  There was objective evidence of painful 
motion while performing certain maneuvers, especially forward 
flexion.  In demonstrating squatting and stooping, the 
veteran moved quite gingerly, obvious of activities he knew 
elicited increases in discomfort.  The musculature of the 
back was normal and there were no neurological abnormalities.  
X-rays reportedly revealed lumbar spondylosis, mild disc 
space narrowing at L4-5 and possible mild anterior wedge 
deformity at L1.  The diagnoses following the examination 
were lumbar spondylosis and low back pain.  

A report of a VA PTSD examination performed in December 2001 
shows the veteran reported that his major problems were 
nightmares and sleep disturbances.  He also indicated that he 
had trouble remembering things.  When asked what had changed 
in the previous 10 months, the veteran stated that he was 
more restless and more depressed.  He stated that he had not 
missed any work as a result of this.  He also reported a 
decrease in his interest in sex which had caused problems 
with his wife.  

On mental status examination, the veteran was noted to be 
pleasant and cooperative throughout the test and interview 
procedure.  He demonstrated minimal insight in his 
psychological difficulties.  He was casually dressed and his 
hygiene and grooming were adequate.  He was oriented in all 
three spheres and the rate and content of spontaneous speech 
was normal.  There was no evidence of gross cognitive 
dysfunction.  His displayed affect was somewhat constricted.  
When asked about thoughts of suicide, the veteran reported 
that he had fleeting thoughts, but would not kill himself.  
When asked about homicidal thoughts, the veteran stated that 
he had these thoughts sometimes towards strangers, 
particularly some type of minorities.  The veteran denied 
hallucinations and there was no evidence of a thought 
disorder.  The veteran endorsed a full range of symptoms of 
PTSD.  He reported that he had intrusive thoughts about 
Vietnam typically only when something triggered his memory.  
He described sleep disturbances, stating that he had trouble 
staying asleep even if he were not able to remember a 
nightmare, he often awoke sweating and wet.  He described 
irritability and outbursts with anger.  The veteran also 
described memory and concentration problems and being 
hypervigilant.  

Following the examination, the diagnoses were chronic 
post-traumatic stress disorder and alcohol dependence in 
sustained partial remission.  The GAF score was 51.  The 
examiner explained that the GAF of 51 was based on moderate 
impairment in functioning and moderate to severe symptoms of 
PTSD.  The examiner noted that the previous VA examination 
assigned a GAF of 55 to 60 and indicated that the decrease in 
the GAF to 51 was based on the veteran's report of homicidal 
thoughts and acts of violence.  However, the examiner 
indicated that there was no change in the diagnosis and that 
the veteran's level of functioning was approximately the same 
since the time of the last examination 10 months ago.  

A report of a VA eye examination performed in January 2002 
reflects a complete review of the veteran's service and post 
service medical records.  Following the review, the diagnoses 
were congenital esotropia, partial amblyopia of the left eye 
with best vision of 20/40; farsightedness and presbyopia of 
both eyes, with best vision in the right eye of 20/20 and in 
the left eye of 20/40; and scar of the peripheral retina with 
vitreous membrane of the left eye with no visual disability.  

The veteran presented testimony at a hearing in July 2002 
before the BVA at the RO.  At that hearing, the veteran 
offered testimony concerning the symptomatology he 
experienced due to his disabilities and the treatment he had 
received.  The veteran described limitations in his work 
caused by his PTSD and his back.  He stated that he was 
unable to pass an agility test to go back off shore and that 
he was now performing construction work.  The veteran also 
disputed the nature of the injury he received during service 
to his left eye.  He stated that he had experienced blurry 
vision in the eye since the service injury.  

In February 2003 the Board received a statement from the 
veteran accompanied by statements from two physicians.  A 
statement dated in January 2003 from Dr. Drapcho is similar 
in content to his August 2000 statement and indicates that 
the veteran's back pain could be from the compression 
fracture and that the symptoms seemed to be worsening.  A 
January 2003 statement from R. T. McAfee, M.D. relates that 
the veteran's back pain is at least partially related to the 
previous compression fracture.


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined that the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
the favor of the veteran.  38 C.F.R. § 4.3.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, when the veteran is appealing the 
initial assignment of a disability rating, as is the 
situation in the case of the evaluation for the veteran's 
PTSD, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  


PTSD

The veteran's PTSD is currently evaluated as 30 percent 
disabling.  The current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher 50 percent evaluation is for assignment with evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that when the evidence for consideration is 
compared to the schedular criteria that the current 
30 percent evaluation accurately reflects the severity of the 
veteran's PTSD from the time the evaluation was initially 
assigned to the present.  In this regard, the Board would 
note that the veteran manifests little if any of the 
symptomatology contemplated for the next higher 50 percent 
evaluation, but does manifest many of the criteria 
contemplated for the currently assigned 30 percent 
evaluation.  For example, the veteran does not manifest a 
flattened affect, speech abnormalities, panic attacks, 
difficulty in understanding complex commands, any significant 
impairment of short- or long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation or 
difficulty in establishing and maintaining effective work and 
social relationships.  With respect to work, the veteran 
indicated that he has been steadily employed and while he may 
have some marital problems, has maintained that relationship.  
On the other hand, the veteran has described some mild memory 
loss, chronic sleep impairment, suspiciousness and a 
depressed mood, all criteria contemplated for the currently 
assigned 30 percent evaluation.  

In addition, both examiners who performed the VA examinations 
in February 2001 and December 2001 indicated that the 
veteran's GAF score was between 51 and 60, with the examiner 
who performed the February 2001 examination stating that this 
represented mild to moderate symptoms of PTSD with mild 
impairment in occupational functioning and moderate 
impairment in social functioning.  Such a characterization of 
the veteran's disability is more consistent with the 
currently assigned 30 percent evaluation, rather than the 
next higher 50 percent evaluation.  The Board does 
acknowledge the decrease in the GAF score between the 
February and December examinations, but the examiner also 
indicated that there was no change in the diagnosis and level 
of functioning between the time of the two examinations.  
Accordingly, the Board concludes that an initial evaluation 
in excess of 30 percent for PTSD is not shown to be 
warranted.


Compression Fracture of L1

The veteran's back disability is evaluated as 20 percent 
disabling under Diagnostic Code 5293.  However, the Board 
finds that Diagnostic Code 5285 for residuals of a fracture 
of a vertebrae is a more accurate diagnostic code to evaluate 
the veteran's disability.  Under Diagnostic Code 5285, a 
100 percent evaluation is for assignment with cord 
involvement, bedridden or requiring long leg braces.  A 
60 percent evaluation is for assignment without cord 
involvement but with abnormal mobility requiring neck brace 
(jury mast).  In other cases, evaluate the disability in 
accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent evaluation is for assignment for 
slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion and a 40 percent evaluation for 
severe limitation of motion.  

With respect to Diagnostic Code 5293, the Board would note 
that effective September 23, 2002, the criteria under that 
Diagnostic Code were changed.  Therefore, the Board will 
examine the veteran's disability under both the old and new 
criteria.  Under the schedular criteria in effect prior to 
September 23, 2002, a 20 percent evaluation was assigned for 
moderate intervertebral disc syndrome with recurring attacks 
and a 40 percent evaluation was for assignment for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Under the revised schedular criteria 
for intervertebral disc syndrome the disability is evaluated 
either on the total duration of incapacitating episodes over 
the previous 12 months or combining evaluations of chronic 
orthopedic and neurological manifestations, whichever met the 
results in the higher evaluation.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  A 
20 percent evaluation is for assignment under this Diagnostic 
Code with incapacitating episodes having a total duration of 
at least two weeks, but less than four weeks, during the past 
12 months.  A 40 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 
12 months.  67 Fed. Reg. 54349 (Aug. 22, 2002) (to be 
codified as amended 38 C.F.R. § 4.71a, Diagnostic Code 5293).  

With this criteria in mind, the Board finds that an 
evaluation under Diagnostic Code 5293 is not appropriate for 
the veteran's disability because VA examinations performed in 
January 2001, November 2001 and December 2001 all clearly 
indicated that there were no neurological deficits or 
abnormalities associated with the veteran's disability.  
Nevertheless, the Board believes that the veteran's 
disability warrants a 30 percent evaluation under Diagnostic 
Code 5285 based on moderate limitation of motion with the 
addition of a 10 percent evaluation for demonstrable 
deformity of a vertebral body.

Reports of X-rays have not apparently consistently 
demonstrated the presence of a demonstrable deformity of a 
vertebral body.  For example, no demonstrable deformity was 
reported following the January 2001 VA examination.  
Nevertheless, private medical records dated in August 2000 
include an X-ray which showed an old minimal loss of stature 
at L1 and the physician's interpretation that this showed 
evidence of an old compression fracture at L1.  In addition, 
following the most recent December 2001 examination X-rays 
reportedly showed possible mild anterior wedging deformity at 
L1.  Based on this evidence, the Board concludes that the 
veteran is entitled to an additional 10 percent evaluation 
for his disability based on the demonstrable deformity of a 
vertebral body at L1.  

With respect to the functional limitations attributable to 
the veteran's back disability, the Board finds that the 
evidence demonstrates no more than moderate limitation of 
lumbar spine motion.  In this regard, a private medical 
record dated in July 2000 described a slightly decreased 
range of motion secondary to pain, especially with flexion.  
While the VA examination performed in January 2001 noted a 
decreased range of motion, the examination did not report 
complete range of motion, but rather indicated the point at 
which pain began, in the case of forward flexion, at 
5 degrees.  The VA examination performed in December 2001, on 
the other hand, notes that the veteran's range of motion for 
forward flexion was to 80 degrees with pain worse at about 
50 degrees of flexion.  

Given the characterization of the limitation of motion by the 
veteran's private physician and the degree of motion 
demonstrated at the time of the December 2001 examination the 
Board finds, the January 2001 VA examination notwithstanding, 
that overall the veteran's disability manifests moderate 
limitation of motion, thereby warranting the assignment of a 
20 percent evaluation based on limitation of motion.  Thus, 
the veteran is entitled to a 30 percent evaluation for his 
back disability.  The Board has also considered whether a 
higher evaluation for the veteran's back disability warranted 
based on functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
However, none of the medical evidence describes additional 
impairment due to fatigability, incoordination, or weakness 
of the veteran's back beyond that contemplated by the 30 
percent rating.  The Board finds that the evaluation assigned 
by this decision incorroporates the functional impairment 
that pain produces in motion of the veteran's back.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

The Board has also considered an evaluation under Diagnostic 
Code 5295 but finds that this disability would be evaluated 
as no more than 20 percent disabling.  Under that Diagnostic 
Code a 20 percent evaluation is assigned for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in a standing position.  The veteran clearly has 
muscle spasms and thus would be entitled to a 20 percent 
evaluation under this diagnostic code.  The next higher 
40 percent evaluation is for assignment for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  While the veteran may have some of the 
criteria contemplated for a 40 percent evaluation under 
Diagnostic Code 5295, for example osteoarthritic changes or 
narrowing or irregularity of joint space, such findings and 
clinical manifestations are accounted for under Diagnostic 
Codes 5285 and 5292 for vertebral deformity and limitation of 
motion.  In addition, there is no indication of listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position or abnormal mobility on forced motion.  As such, a 
higher evaluation under Diagnostic Code 5295 is not 
warranted.


Left Eye

The veteran's left eye disability is currently evaluated as 
noncompensably disabling by analogy to an unhealed injury of 
the eye under Diagnostic Code 6009.  38 C.F.R. §§ 4.20, 4.27, 
4.84(a), Diagnostic Code 6099-6009.  Under that Diagnostic 
Code, the disability in a chronic form is to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during the 
continuance of active pathology.  However, in every instance 
where the schedule does not provide a 0 percent evaluation 
for a diagnostic code, a 0 percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.  

Based on the evidence of record and the schedular criteria 
set forth above, the Board finds that the currently assigned 
noncompensable evaluation accurately reflects the veteran's 
overall disability picture with respect to his left eye 
disability.  Currently the veteran has a small scar of his 
left eye, described by his private physician as a corneal 
scar, by the examiner who performed the January 2001 
examination as a tiny 1 millimeter site scar of the sclera, 
and by the examiner who performed the January 2002 
examination as a scar of the peripheral retina.  Regardless 
of the position or location of the scar, there is no evidence 
that the veteran's scar has caused any decrease of visual 
acuity or field of the left eye, or any other functional 
impairment.  

The veteran's private physician suggested that the scar may 
likely be the cause of the reduced, corrected visual acuity 
of 20/30 in the left eye, but the Board would observe that 
evaluations based on impairment of visual acuity assumes that 
normal vision is 20/40.  See 38 C.F.R. § 4.84(a), Table V.  
In addition, both VA examinations indicate that the veteran's 
visual acuity of his left eye is 20/40, or normal for VA 
purposes.  Lastly, the examiner who performed the most recent 
January 2002 examination concluded that there was no visual 
disability attributable to the scar.  

While the Board acknowledges that the veteran has esotropia 
and partial amblyopia of the left eye, there is no contention 
or suggestion that these are in any way related to service.  
Indeed, the examiner who performed the January 2001 
examination specifically indicated that there was no 
relationship to those disorders and any activity in service.  
Accordingly, in the absence of functional impairment of the 
left eye, the Board concludes that a compensable evaluation 
is not shown to be warranted.  


Conclusion

In reaching these decisions, the potential application of 
various provisions of Title 38, Code of Federal Regulations 
have been considered whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no assertion or showing 
that the veteran's disabilities have individually caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of those disabilities.  In fact, 
there is no indication from the record that the veteran's 
disabilities have necessitated any periods of hospitalization 
and the record reflects that the veteran is employed full 
time.  In the absence of such factors, the Board finds that 
the requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Lastly, in reaching these decisions, the Board is cognizant 
of the "benefit of the doubt" rule.  However, the Board finds 
that the weight and preponderance of the evidence is against 
the veteran's claims for increased evaluations.  As such, 
this case does not present an approximate balance of positive 
and negative evidence for application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for a compression 
fracture of L1 with degenerative disc disease is granted.  

A compensable evaluation for vitreous band of the left eye is 
denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

